                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


MYRTHIS REGINA ROLLAND,

              Plaintiff,

       V.                                                CV 118-111


ANDREW SAUL, Commissioner of
Social Security Administration,

              Defendant.



                                          ORDER



       Myrthis Regina Rolland filed this case to appeal the decision of the Commissioner of

Social Security denying her application for Period of Disability and Disability Insurance

Benefits under the Social Security Act. On May 29, 2019, the Magistrate Judge

recommended the Commissioner's final decision be affirmed, the civil action be closed, and a

final judgment be entered in favor of the Commissioner. (Doc. no. 20.) The Court also

instructed Plaintiff any objections to the Report and Recommendation ("R&R") had to be

filed no later than June 17, 2019. (Doc. no. 21.) The Court granted Plaintiffs request for an

extension of time to file objections and set the new deadline for July 17, 2019. (Doc. nos.

22, 23.) Having received no objections to the R&R by the extended deadline, the Court

adopted the R&R as its opinion on July 22, 2019, and the Clerk of Court entered a judgment

in favor of the Commissioner. (Doc. nos. 24, 25.)

       On July 25, 2019, Plaintiff filed a motion for reconsideration, explaining she mailed

her objections via certified mail on July 16, 2019, and providing United States Postal Service
tracking information showing delivery of certified mail to the Post Office Box designated for

the Clerk of Court. (Doc. no. 26.) Upon inquiry to the Post Office, the Clerk of Court

discovered undelivered mail, including a copy of Plaintiffs objections, which were then

placed on the docket.' (Doc. no. 27.) The Court recognizes the objections did not reach the

Court through no fault of Plaintiff, and therefore GRANTS the motion for reconsideration.

(Doc. no. 26.) Thus, the Court VACATES the adoption order and judgment entered on July

22,2019. (Doc. nos. 24, 25.)

       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 27.)

Plaintiff generally objects to the ultimate recommendation to affirm the Commissioner's

decision and recounts her interpretation of events that occurred during the administrative

hearing, emphasizing select pieces of information in the administrative record which she

believes undermines the administrative decision. fSee generalIv id.) However, as the R&R

explains, the Court cannot revisit the issue of disability de novo. (Doc. no. 20, pp. 5-6 (citing

Moore v. Bamhart. 405 F.3 1208, 1211 (11th Cir. 2005).) Plaintiffs interpretation of select

evidence does not undermine the analysis in the R&R explaining the administrative decision

appropriately considered the entire record and is supported by substantial evidence.

       For the first time in her objections. Plaintiff requests the Court consider a remand of

the case pursuant to sentence six of § 405(g). (Doc. no. 27, p. 8.) While courts have the


       'The Clerk of Court failed to issue a deficiency notice even though Plaintiff did not
attach, as required by Local Rule 5.1, a Certificate of Service showing the objections had been
served on Defendant. The Court previously reminded Plaintiff of this service requirement and
specifically provided the name and address of defense counsel. (See doc. no. 15.) Moreover, the
Magistrate Judge's July 22, 2019 Order specifically informed Plaintiff she must serve a copy of
her objections upon all other parties to the case. (See doc. no. 21.) All future filings must
contain a Certificate of Service.
discretion to consider novel evidence, factual claims, and legal argument raised for the first

time in an objection to an R&R,they are under no obligation to do so. Williams v. McNeiU

557 F.3d 1287, 1292 (11th Cir. 2009) (holding district Judge has discretion to decline

consideration of argument not first presented to the magistrate judge); Frone v. JP Morgan

Chase & Co.. 695 F. App'x 468, 472 (11th Cir. 2017){per curiam). The Court declines to

do so here.


       However, even if the Court were to consider the new information, it fails to

undermine the Magistrate Judge's R&R. Indeed, the Magistrate Judge acknowledged

Plaintiffs new evidence and explained Plaintiff never asked for a sentence six remand, but

even if she had, she would have to show "good cause" for failing to produce the new

evidence at the administrative level. (Doc. no. 20, p. 6 (citing Ingram v. Comm'r of Soc.

Sec. Admin.. 496 F.3d 1253, 1267 (11th Cir. 2007).) Plaintiffs objections do not provide

the requisite good cause.

       Accordingly, the Court OVERRULES all of Plaintiffs objections, ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion, AFFIRMS the

Commissioner's final decision, CLOSES this civil action, and DIRECTS the Clerk to enter

final judgment in favor of the Commissioner.

       SO ORDERED this.            day of                         2019, at Augusta, Georgia.




                                            J. RANDAMALL,'^CHIEF JUDGE
                                            UNITED^ATES DISTRICT COURT
                                               ^UTfffiRN DISTRICT OF GEORGIA
